Exhibit 10.1


Contract No.: B0290010008U-01


Hankou Bank


Loan Facility Agreement


Applicant for Financing (Party A): Wuhan Blower Co., Ltd.


Financing Bank (Party B): Hankou Bank Company Limited, Wuhan Economic and
Technological Development Zone Branch
 
 
 

--------------------------------------------------------------------------------

 

Important Note:


Financing Bank kindly requests Applicant for Financing to read through this
agreement carefully, especially the specific provisions contained in articles
whose headlines are marked with ** as listed in the contents below, which may
contain descriptions that result in or may result in the waiver or limitation of
liability. If there is any question or objection, please contact Financing Bank
for explanation in a timely manner.


Contents


Article 1 Credit Line of Maximum Financing
Article 2 Term of Maximum Financing
Article 3 Use of Credit Line of Financing **
Article 4 Provision of Security
Article 5 Party A’s Representation and Warranties**
Article 6 Party A’s Rights and Obligations**
Article 7 Party B’s Rights and Obligations**
Article 8 Event of Default and its Disposition**
Article 9 Change and Cancellation of Agreement**
Article 10 Costs and Expenses**
Article 11 Other Matters Agreed
Article 12 Anti-Commercial Bribery
Article 13 Miscellaneous**

 
 

--------------------------------------------------------------------------------

 
 
Applicant for Financing: Wuhan Blower Co., Ltd. and its subsidiaries
(hereinafter “Party A”)
Domicile (address): Canglongdao Science Park, Miaoshan Development Zone,
Jiangxia District
Legal representative: Xu Jie__
Contact: _________________
Telephone: 59700043________
Fax: _____________________


Financing Bank: Hankou Bank Company Limited, Wuhan Economic and Technological
Development Zone Branch (hereinafter “Party B”)
Domicile (address):  10 Chuangye Road, Wuhan Economic and Technological
Development Zone
Legal representative (the responsible person): Shi Huanwei
Contact: _________________
Telephone: 84211332_______
Fax: 84211382____________


Whereas,
Party A applies to Party B for financing and Party B agrees to provide credit
line of financing to Party A. Based on the principle of equality and
voluntariness and in accordance with the relevant laws, regulations and rules of
the People’s Republic of China, both parties have reached negotiated consensus
and hereby agree as follows:


Article 1 Credit Line of Maximum Financing
1.1 The credit line of maximum financing hereunder is RMB (Currency Type)
320,000,000 Yuan.


1.2 If the financing by Party B to Party A hereunder is in a currency other than
the type specified in Article 1.1, it shall be converted into the type specified
in Article 1.1 at the forex buying price quoted by the People’s Bank of China on
the date of actual financing, with the converted amount being deducted from the
credit line specified in Article 1.1.


1.3 The credit line of maximum financing referred herein is the balance of the
claims which will occur on a successive basis due to Party B’s grant of loan
and/or provision of other types of financing during the term of maximum
financing as agreed herein.


Article 2 Term of Maximum Financing
The term of maximum financing is 36 months, namely, from June 28, 2010 to June
28, 2013, during which period Party A shall apply to Party B for the use of
credit line of financing. Party B will not accept the application which is
submitted after the expiration date of such term of financing.


Pursuant to the laws and/or the agreements of the security contract referred to
in Article 4 herein, if the date on which the claims of maximum security are
established precedes the expiration date of the term of maximum financing set
forth in the preceding paragraph, or if Party B requests early exercise of
security rights and early disposition of security properties, Party B shall not
accept Party A’s application for use of the credit line.


Article 3 Use of Credit Line of Financing **
3.1 Type of Financing
Party B finances Party A in the form of a loan, draft acceptance and/or other
forms permitted by law on a successive basis. Both parties shall sign a specific
financing contract separately for each loan or other types of financing in
respect of its type, amount, time limit and purpose of use.


3.2 Party A shall apply for the use of credit line one case by one case and
Party B shall also review and approve the application one by one. If Party A’s
application for the use of credit line fails the requirements of Party B’s
approval, Party B shall be entitled to reject Party A’s application for use of
the credit line.

 
 

--------------------------------------------------------------------------------

 

3.3 The maturity date of each loan or other financing claims within the credit
line of maximum financing may be after the term of the maximum financing
provided hereunder.


Article 4 Clause of Security
The Guarantors, Wuhan Blower Co., Ltd. and Wuhan Sungreen Environment Protection
Equipment Co., Ltd., shall provide maximum security for the claims under this
agreement. The specific matters relating to the security shall be agreed upon by
Party B and the Guarantors in a separate security contract.


If the Guarantors fail to sign a relevant security contract pursuant to the
agreement referred to in the preceding paragraph, and/or before the relevant
security registration formalities are handled properly, Party B shall be
entitled to refuse to finance Party A.


Article 5 Party A’s Representation and Warranties**
5.1 Party A is a legal entity or other organization duly incorporated and
validly existing pursuant to the laws of the People’s Republic of China, and has
the capacity for civil rights and civil acts necessary for signing and
performing this contract pursuant to the law.


5.2 Party A’s signing and performance of this agreement is Party A’s true
expression of intent. Party A’s signing and performance of this agreement does
not conflict with its signing and performance of other agreements. Party A has
lawfully obtained, internally or externally or from other competent authorities,
any and all valid approval sand full authorization necessary for signing this
agreement.


5.3 The documents, information, reports and statements, vouchers and
certificates relevant to Party A, Party A’s affiliates, Guarantor(s) and
security which are provided by Party A to Party B during the signing and
performance of this agreement, are true, accurate, complete and valid, and free
from any significant mistake inconsistent with the facts or omission of any
material fact.


5.4  When Party A signs this agreement, Party A is free from any litigation,
arbitration, criminal or administrative penalty that brings material adverse
impact to Party A’s business operation or financial status, and free from any
other significant event that affects the performance of Party A’s obligation
hereunder.


5.5 Upon signing this agreement Party A shall strictly comply with various state
laws and regulations to conduct business activities, ensure ongoing business
operation during the performance of this contract, and handle relevant
formalities of annual inspection and registration in a timely manner.


5.6 After signing this agreement, Party A shall keep or improve current
management level and each financial index to maintain and increase the value of
current assets, and shall not waive any expired claims, nor shall it dispose of
its current major assets without any compensation, or at unreasonably low prices
or by other inappropriate means.


5.7 Party A has strictly complied with P.R.C. laws and regulations on
anti-commercial bribes, and during the process of signing and executing this
agreement, Party A did not and will not solicit, accept, offer or give any
benefit not agreed hereunder from Party B or its person in charge or other
relevant personnel, including but not limited to express discount, hidden
discount, cash, coupon, tangible goods, negotiable securities, tour, or other
non-material benefit.


5.8 Party A has completely read and fully comprehended the security contract
signed by and between Party B and the Guarantors, and is aware of all the
agreements thereof on the determination date of secured claims, events of
default, Party B’s early realization of security rights and/or early disposition
of secured properties, fully comprehended the impact of such agreements possibly
caused to the performance of the contract, and accepts the relevant
restrictions.


Article 6 Party A’s Rights and Obligations**

 
 

--------------------------------------------------------------------------------

 

6.1 Party A shall be entitled to request Party B to provide the loan or other
funds within the credit line of the maximum financing pursuant to the terms and
conditions agreed herein and shall also be entitled to use the relevant credit
line pursuant to this agreement and specific financing contract, provided that
Party A satisfies Party B’s approval requirements for credit line.


6.2 Party A shall use the loan or other funds for the purpose as agreed and/or
promised in this agreement and each specific contract.


6.3 Party A shall repay the principal plus interest in full amount on time as
agreed in this agreement and each specific contract.


6.4 Party A shall, periodically or at any time upon Party B’s request, provide
Party B with true and complete reports, financial statements and other documents
and information which can fully reflect its business operation and financial
status, as well as information about all of Party A’s account-opening banks,
account numbers, balance of loans and deposits, and assists Party B in the
investigation, review and check-up.


6.5 Party A shall accept Party B’s investigation and supervision of its use of
the loan and relevant manufacture, business operation and financial activities,
and bear various costs and expenses incurred by Party B due to Party A’s
obstruction of Party B’s investigation, examination and supervision.


6.6 Without Party B’s written consent, Party A shall not assign to a third party
the debts under this agreement and/or relevant specific contract in whole or in
part, or otherwise transfer directly or in disguised form the debt liability
under this agreement in any manner.


6.7 If the Guarantors for the loan hereunder violate any agreement of the
security contract or if any event of default set forth in the security contract
occurs, Party A shall increase or replace security conditions upon Party B’s
request.


6.8 If Party A is involved or is likely to be involved in any of the following
events or circumstances that may affect the performance of Party A’s obligations
hereunder, Party A shall immediately notify Party B and assist Party B in fixing
the liability for repaying principal plus interest of the loan hereunder
pursuant to Party B’s request, as well as other safeguards to ensure that Party
A’s claims hereunder are repaid in full as scheduled:


6.8.1 significant financial loss, assets loss or other financial crisis;


6.8.2 events that may affect the performance of Party A’s obligations hereunder,
including but not limited to profit distribution, capital expenditure, assets
sale or early repayment of claims;


6.8.3 events that may affect the performance of Party A’s obligations hereunder,
including but not limited to applying to other credit-givers for line of credit,
or modifying the debt clauses reached with other credit-givers;


6.8.4 events that may affect the performance of Party A’s obligations hereunder,
including but not limited to providing debt security for a third party or
mortgaging assets to other creditors or credit-givers after the signing of this
contract;


6.8.5 events that may affect the performance of Party A’s obligations hereunder,
including but not limited to neglect of managing and seeking recourse for
expired claims, disposition of its current major assets without any
compensation, or at unreasonably low prices or by other inappropriate means;


6.8.6 matters of change of management systems or property rights forms,
including but not limited to consolidation, division or split, capital decrease,
reorganization, equity joint venture, cooperation joint venture, property rights
transfer, shareholding system reform, and other mergers and acquisitions;

 
 

--------------------------------------------------------------------------------

 

6.8.7 causes of dissolution or liquidation, including but not limited to
business suspension or close down, revocation or deregistration of business
licenses, being ordered to close down or dissolve its business, Party A or
creditor’s application for bankruptcy, or the legal representative or chief
responsible person’s engagement in illegal activities;


6.8.8 any litigation, arbitration or criminal investigation or administrative
penalty, or its major assets being subject to property preservation and other
enforcement measures that will bring material adverse impact to its business
operation or financial status;


6.8.9 Party A’s controlling shareholder or other affiliates suffer a significant
crisis in respect of business operation or financial status, or Party A has a
material related transaction with its controlling shareholder or other
affiliates, which affects its normal business operation;


6.8.10 other significant matters that may affect its solvency.


Article 7 Party B’s Rights and Obligations
7.1 Party B shall provide the loan or other funds within the credit line of
maximum financing to Party A as agreed herein, provided that Party A satisfies
Party B’s approval requirements for granting credit line.


7.2 Party B shall keep confidential Party A’s trade secrets or information about
management, business operation and finance that needs to be kept confidential
according to Party A’s written requirements, unless otherwise prescribed by
laws, rules and regulations or required by supervising authorities.


7.3 Party B shall be entitled to request Party A to repay the principal plus
interest of the loan, advance payment and other debt financing in full and on
time as agreed in this agreement and specific financing contracts, and shall
also be entitled to directly withhold and deduct Party A’s savings deposited in
its accounts opened at Party B as well as all other operating agencies of Hankou
Bank, to repay the debts under each specific contract referred to in this
agreement; Party B shall be entitled to request Party A to use the loan or other
specific funds for the purpose as agreed in this agreement as well as specific
contracts under this agreement, and supervise Party A’s use of the loan and
other funds; Party B shall have the right to know Party A’s manufacture,
business operation and financial activities, and request Party A to provide
information relevant to this financing.


7.4 Party B shall be entitled to transfer its specific claims against Party A,
and shall be entitled to notify Party A of such transfer in a way it deems
appropriate, including but not limited to fax, delivery by post, delivery by
hand or public notice.


7.5 Pursuant to the laws and/or the agreements of the security contract referred
to in Article 4 herein, if the date on which the claims of maximum security are
established precedes the expiration date of the term of maximum financing set
forth in the contract, Party B shall be entitled to unilaterally declare the
early maturity of the debts under the contract in whole or in part where it is
appropriate.


7.6 If any event of default set forth in the security contract referred to in
Article 4 herein, and/ or Party B may request early realization of security
rights and/or disposition of security properties, Party B shall be entitled to
unilaterally declare the early maturity of the debts under this contract in
whole or in part where it is appropriate.


7.7 Other rights and obligations as agreed herein.


Article 8 Liability for Breach**
8.1 Event of Default
If Party A or Guarantor is found to be in any of the following circumstances, an
event of default shall be deemed as occurred:
 
 
 

--------------------------------------------------------------------------------

 

8.1.1 The information submitted by Party A to Party B in connection with this
financing is proven to be untrue, inexact, incomplete or have flaws of
effectiveness, or intentionally misleading;


8.1.2 Party A’s representation and warranties of Article 5 herein are proven to
be untrue, inexact, incomplete or have flaws of effectiveness, or intentionally
misleading;


8.1.3 Party A fails to perform its obligation as agreed in Article 6 herein;


8.1.4 Party A commits any other act that does or may endanger or damage Party
B’s legitimate rights and interests.


8.2 Remedies for Breach of Contract
If any of the foregoing events of default set forth in Article 8.1 occurs, Party
B shall be entitled to exercise one or several rights as follows:


8.2.1 to reduce the credit line of the maximum financing hereunder;


8.2.2 to cease the use of the remaining credit line of the maximum financing;


8.2.3 to early call in the principal plus interest of the loan and funds already
granted within the credit line of the maximum financing;


8.2.4 to directly withhold and deduct Party A’s savings deposited in the
accounts opened at Party B as well as all other operating agencies of Hankou
Bank or other accounts, to repay all of Party A’s debts agreed in the specific
contracts under this agreement;


8.2.5 if Party B has accepted the draft or opened (or authorized others to open)
the L/C and L/G during the term of financing, regardless whether Party B has
made advance payment, Party B shall be entitled to request Party A to pay
additional security deposit, or transfer into Party A’s security deposit account
Party A’s savings deposited in other accounts opened at Party B, for the purpose
of repaying Party B’s future advance payment under this agreement, or submit the
relevant payment to a third party for custody, which is to be used as security
deposit for repaying Party B’s future advance payment;


8.2.6 other remedies permitted by laws.


Article 9 Change and Cancellation of Agreement*
9.1 After this agreement becomes effective, if Party A intends to assign its
debts actually occurred under this agreement in whole or in part to a third
party, it shall first submit to Party B a written guarantee that the Guarantor
agrees to continue undertaking security obligations after such assignment or
provide a new security, which shall obtain Party B’s written consent.


9.2 After this agreement becomes effective, without negotiated consensus of both
parties, neither Party A nor Party B shall change or cancel this agreement at
its own discretion, unless otherwise provided herein.


9.3 This agreement shall remain effective before the agreement for changing or
canceling this agreement takes effect.


Article 10 Costs and Expenses**
Any expense in connection with this agreement, including but not limited to
reference check, examination, insurance, assessment, registration, appraisal,
custody and notarization as well as attorney fee, litigation fee, travel
expenses all other fees paid by Party B for realizing its claims, shall be borne
by Party A, Party B shall be entitled to directly withhold and deduct from Party
A’s bank accounts. If the balance of Party A’s bank accounts is insufficient for
deduction, Party A shall undertake to repay in full after receiving Party B’s
notice, and Party B does not need to provide any certification.
 
 
 

--------------------------------------------------------------------------------

 

Article 11 Other Matters Agreed
The applicants for financing under this Maximum Financing Agreement are Wuhan
Blower Co., Ltd. and its subsidiaries, namely, Wuhan Generating Equipment Co.,
Ltd. and Wuhan Sungreen Environment Protection Equipment Co., Ltd.


Article 12 Anti-Commercial Bribery
12.1 Both Party A and Party B understand and are willing to strictly comply with
the laws and regulations on anti-commercial bribery of the People’s Republic of
China, and both parties are aware that offering or taking bribes in any form
will violate the laws and be subject to the severe punishment by the laws.


12.2 Neither Party A nor Party B shall solicit, accept, offer or give any
benefit not agreed hereunder from the other party or its person in charge or
other relevant personnel, including but not limited to express discount, hidden
discount, cash, coupon, bank cards deposited with savings, membership cards
deposited with money, token cards (vouchers), tangible goods, negotiable
securities, tour, inspection or other non-material benefit; however, if such
benefit is common practice or custom of this industry, it shall be expressly
stated herein.


12.3 Party B strictly forbids its person in charge from committing any
commercial bribery. Any act set forth in Article 17.2 that is conducted by Party
B’s person in charge is a violation of Party B’s internal system and shall be
investigated and affixed responsibility pursuant to its internal system.


12.4 Party B seriously declares that, Party B objects to any act set forth in
Article 17.2 herein that is conducted by Party A or Party A’s person in charge
involving any third party beyond this agreement for the purpose of performing
this agreement. All such acts are violation of state laws and will be subject to
punishment pursuant to state laws.


12.5 If either party or its person in charge violates the foregoing provisions
of Article 17.2, Article 17.3 and Article 17.4., which cause loss to the other
party, such party in breach shall undertake liability for compensation for
damages.


12.6 “Other relevant personnel” herein refer to persons having direct or
indirect interest with this agreement, other than Party A or Party B’s person in
charge, including but not limited to the relatives of Party A or Party B’s
person in charge of this agreement.


Article 13 Miscellaneous **
13.1 Continuity of Obligation
All of Party A’s obligations hereunder shall have continuity and full binding
force upon its successor, receiver, assignee and the subject after it is merged
and acquired, reorganized and renamed, and free from the influence of any
dispute, claim, legal proceeding and any directive of superordinate, or any
agreement and document signed by Party A and any natural person, legal person or
other organization, nor shall it be modified because of Party A’s bankruptcy,
insolvency, loss of operating capacity or subject capacity, change of property
rights forms, change of internal organization forms or bylaws, or any other
material change.


13.2 Non-waiver of Rights
After this agreement becomes effective, Party B’s any tolerance, grace or
deferral in exercising its rights and interests herein in connection with Party
A’s any act of breach or delay shall not damage, affect or limit any rights and
interests that Party B is entitled to pursuant to this agreement and relevant
laws and regulations, and shall not be deemed as Party B’s permission or
recognition of any act that violates this agreement, nor shall it be deemed as
Party B’s waiver of its rights to take action against any current or future
breach act.
 
 
 

--------------------------------------------------------------------------------

 

13.3 Independence of Agreement Clauses
Should any clause herein or any of its portion becomes invalid in legal respect
for whatever reason, such invalid clause or its invalid portion shall not affect
the validity and enforceability of other clauses herein or other portion
thereof. Upon the occurrence of the foregoing circumstances, Party A shall
undertake any and all security liability, and/or compensate Party B for all the
economic loss, with the scope of its security liability and/or compensation
liability to be determined according to the security scope set forth in Article
1.3.


13.4 Notice
Any notice or request of Party B and Party A in connection with this agreement
shall be made in writing. If delivered by hand, the acknowledged receipt by
recipients shall be deemed as properly served (if rejected by recipients, it
shall be deemed as served on the Date of Rejection); if delivered by mail, it
shall be deemed as properly served seven days after the date of posting; if
delivered by facsimile, the confirmed receipt by the facsimile system of
recipients shall be deemed as served. If Party B notifies Party A of claims
assignment or presses Party A for payment through public notice on news media,
such notice shall be deemed as served on the date of public notice. In the event
that Party A or Party changes its correspondence address, it shall give the
other party timely notice; otherwise, any possible loss arisen therefrom shall
be borne by it.


13.5 Supplemental Agreement
After this agreement becomes effective, any amendment to it shall be made in
writing and signed by both parties. Any matter uncovered herein or matters of
change may be agreed upon in a written supplemental agreement through negotiated
consensus by Party A and Party B. Such written supplemental agreement shall be
attached herein and constitute an integral part of this agreement.


13.6 Governing Law
The conclusion, construction and dispute resolution of this agreement shall be
governed by the laws of the People’s Republic of China.


13.7 Dispute Resolution
Any dispute arisen during the performance of this agreement by Party A and Party
B shall be resolved by both parties through negotiation, failing which the
method No. (2) will be chosen for resolving the dispute.
(1) apply to Wuhan Arbitration Committee for arbitration.
(2) bring a lawsuit to the People’s Court at Party B’s location.


13.8 Effectiveness of Agreement
This agreement shall become effective after being affixed with the company
seals/ special seals for agreement by both parties.


13.9 Counterpart
This agreement is made in sextuplicate, all being equally authentic and each
held by Party A, Party B and__House Property Bureau___, ____Land
Administration_, ________ and _____.


13.10 Construction of Agreement Clauses
Party B has directed Party A’s attention at the clauses hereof that waive or
limit Party B’s liability, and has provided full explanation for the relevant
provisions pursuant to Party A’s requirements. Neither Party A nor Party B has
any objection to the comprehension of any clause of this contract.

 
 

--------------------------------------------------------------------------------

 


Party A: /Seal of Wuhan Blower Co., Ltd., Wuhan Generating Equipment Co., Ltd.
and Wuhan Sungreen Environment Protection Equipment Co., Ltd./
Legal Representative/ Responsible Person or Authorized Agent (Signature/Seal):
/Xu Jie/
Date: June 28, 2010


Party B: /Seal of Hankou Bank Company Limited, Wuhan Economic and Technological
Development Zone Branch /
Legal Representative/ Responsible Person or Authorized Agent (Signature/Seal):
/Shi Huanwei/
Date: June 28, 2010

 
 

--------------------------------------------------------------------------------

 